Citation Nr: 0028145	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  96-20 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right ankle sprain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for residuals of an eye 
injury.

3.  Entitlement to a compensable evaluation for a laceration 
scar over the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and two acquaintances


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  

In his April 1996 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  However, he withdrew this request 
in a July 1997 submission.  See 38 C.F.R. § 20.704(e) (1999).

The claim of entitlement to a compensable evaluation for a 
laceration scar over the left eye will be addressed in the 
REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right ankle disorder is manifested by 
tenderness and marked limitation of motion, but there is no 
evidence of ankylosis of the right ankle. 

3.  There is no competent medical evidence of a nexus between 
a current eye disorder and service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (1999).

2.  The claim of entitlement to service connection for 
residuals of an eye injury is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for residuals of a 
right ankle sprain

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for residuals of a right 
ankle sprain is plausible and capable of substantiation and 
is therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

The RO granted service connection for residuals of a right 
ankle sprain in a November 1969 rating decision on the basis 
of in-service evidence of an August 1962 right ankle sprain.  
A noncompensable (zero percent) evaluation was assigned, 
effective from July 1969.  In a May 1983 decision, the Board 
increased this evaluation to 10 percent in view of the 
results of an October 1981 VA examination.  The RO 
effectuated this evaluation as of May 1981 in a June 1983 
rating decision.

In the appealed January 1996 rating decision, the RO 
increased the evaluation for the veteran's right ankle 
disorder to 20 percent, effective from May 1995.  This 
increase was based on the results of the veteran's June 1995 
VA general medical examination, which revealed a pronounced 
limp favoring the right lower extremity, right ankle plantar 
flexion to five degrees, dorsiflexion to five degrees, 
abduction to 50 degrees, adduction to zero degrees, and an 
enlarged right ankle.  X-rays revealed no acute deformity of 
the ankle, although there was some irregularity of the 
interosseous membrane attachment of the distal tibia and 
fibula and a mild hallux valgus deformity.  

During his June 1996 VA hearing, the veteran reported 
swelling and continuous pain in the right ankle and indicated 
that he was taking Motrin for this disability.

The veteran underwent a VA orthopedic examination in February 
2000, during which he complained of occasional limping and 
swelling of the right ankle.  A slight limp on the right was 
noted upon examination.  There was slight tenderness to 
palpation below the medial and lateral malleoli, but no gross 
swelling was noted.  The veteran complained of some numbness 
medially and laterally about the ankle, which was described 
as not following a known anatomical pattern.  Range of motion 
studies revealed dorsiflexion to seven to ten degrees and 
plantar flexion to 35 to 40 degrees.  The examiner further 
noted that there was "essentially no varus/valgus of the 
calcaneus in relationship to the longitudinal axis of the 
tibia/fibula."  In conjunction with the examination, the RO 
requested information as to functional impairment caused by 
pain, weakness, fatigability, or incoordination, and the 
examiner indicated that there was "essentially no to very 
minor functional impairment."  X-rays revealed an old healed 
cortical fracture defect and deformity along the lateral 
aspect of the distal right tibia, with the ankle mortise 
intact.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  

In this case, the RO has evaluated the veteran's right ankle 
disorder at the 20 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under this section, a maximum 
evaluation of 20 percent is in order for marked limitation of 
motion of the ankle.  The only schedular basis for a higher 
evaluation, of 30 percent under Diagnostic Code 5270, is 
evidence of ankylosis of the ankle in plantar flexion between 
30 and 40 degrees, or in dorsiflexion between zero and 10 
degrees.  Consideration must also be given to such factors as 
painful motion and functional loss due to pain.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45 (1999).

In this case, there is no evidence whatsoever of ankylosis of 
the right ankle.  With regard to the question of functional 
loss of the right ankle, in view of DeLuca, the Board 
observes that the examiner who conducted the February 2000 VA 
examination found "no to very minor" functional impairment.  
In view of the other symptoms noted on this examination, 
including slight tenderness, plantar flexion to seven to ten 
degrees, and plantar flexion to 35 to 40 degrees, the Board 
finds no basis for a higher evaluation on account of 
functional loss.  As such, the Board finds no schedular basis 
for a higher evaluation for the veteran's right ankle 
disorder, and the preponderance of the evidence is therefore 
against his claim for this benefit.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b) (West 1991), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's present claim, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right ankle disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Entitlement to service connection for residuals of an 
eye injury

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (1999).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Id. at 496.  Moreover, a 
condition "noted during service" does not require any type 
of special or written documentation, such as being recorded 
in an examination report, either contemporaneous to service 
or otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  However, medical evidence is required to 
demonstrate a relationship between the veteran's present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497; see also McCormick v. 
Gober, No. 98-48 (U.S. Vet. App. Aug. 18, 2000).  

While the veteran sustained a laceration over the left eye in 
May 1963, during service, as a result of being hit by a steel 
helmet, his service medical records are entirely negative for 
any actual injuries to the eyes.  The Board would point out 
that service connection has been established for the separate 
disorder of a laceration scar over the left eye.  Subsequent 
to service, the veteran was seen at a VA facility in March 
1984 with complaints of headaches and blurry vision 
subsequent to his 1963 injury, but the examiner did not 
provide any further commentary as to this matter.  A July 
1985 VA visual evaluation revealed no signs of past trauma to 
the eyes.  The veteran's June 1995 VA general medical 
examination revealed bilateral visual acuity to 20/70, and, 
in rendering a diagnosis, the examiner noted that the onset 
of the veteran's visual symptomatology was in 1983 and that 
he had attributed this symptomatology to his head trauma 
twenty years earlier.  However, the examiner provided no 
further commentary in regard to the veteran's contentions 
regarding the etiology of this disorder. 

Even assuming that the veteran suffers from a current eye 
disorder, the claims file contains no competent medical 
evidence of a nexus between this disorder and service.  
Indeed, the only evidence of record supporting this claim is 
the lay evidence of record, including the testimony from the 
veteran and two acquaintances during his June 1996 hearing.  
However, these individuals have not been shown to possess the 
medical expertise necessary to establish a nexus or link 
between a currently diagnosed disorder and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Therefore, the lay contentions of record, alone, do not 
provide a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for 
residuals of an eye injury, this claim must be denied as not 
well grounded.  Since the veteran's claim for service 
connection is not well grounded, the VA has no further duty 
to assist the veteran in developing the record to support his 
claim.  See Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 
1997) ("there is nothing in the text of § 5107 to suggest 
that [the VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim").

The Board recognizes that the RO has denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Regardless of the basis of the RO's 
denial, however, the Board observes that the United States 
Court of Appeals for Veterans Claims has held that no 
prejudice to the veteran results in cases where the RO denies 
a claim for service connection on the merits and does not 
include an analysis of whether the veteran's claim is well 
grounded, and the Board denies the same claim as not well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
As such, the Board's adjudication of this claim should not 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During his June 1996 hearing, the veteran asserted that he 
underwent an "eye checkup" in approximately 1983, and 
records of this appointment are not contained in his claims 
file.  In this regard, the Board would point out that the VA 
has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to notify 
the veteran of the evidence needed to complete his 
application for service connection when the VA is aware of 
the existence of relevant evidence.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997); see also Robinette 
v. Brown, 8 Vet. App. at 77-78.  Essentially, the veteran 
needs competent medical evidence of a relationship between 
his claimed eye disability and service.


ORDER

The claim of entitlement to an increased evaluation for 
residuals of a right ankle sprain, currently evaluated as 20 
percent disabling, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of an eye injury is 
denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim of entitlement to a compensable 
evaluation for a laceration scar over the left eye.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  This duty 
includes conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

The veteran underwent a VA scars examination in February 
2000, during which he complained of headaches and pain in the 
area of the left upper eyelid.  In rendering a diagnosis, the 
examiner opined that it was unlikely that the veteran's scar 
could produce the reported symptoms, but this examiner also 
noted that "[a] neurologist could possibly assess the 
possibility of nerve damage resulting from the laceration."  
However, the veteran has not been afforded a VA neurological 
examination to date.  The VA's duty to assist the veteran 
extends to the conducting of a supplemental examination 
recommended by a VA physician.  See Hyder v. Derwinski, 1 
Vet. App. 221, 224-25 (1991); 38 C.F.R. § 3.327(d) (1999).  
The veteran should thus be afforded a VA neurological 
examination prior to further action on this claim.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
neurological examination to determine the 
nature and extent of his laceration scar 
over the left eye.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
that are deemed necessary should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide an opinion as to the 
extent of functional impairment, if 
present, resulting from the laceration 
scar over the left eye.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to a compensable evaluation 
for a laceration scar over the left eye.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 


